Citation Nr: 0127684	
Decision Date: 12/27/01    Archive Date: 01/03/02	

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
anemia.

2.  Entitlement to service connection for a liver disability, 
including hepatic steatosis.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an increased rating for status post 
thyroidectomy with surgical hypoparathyroidism and 
hypothyroidism with surgical scar, currently evaluated as 10 
percent disabling.

5.  Entitlement to an effective date prior to June 10, 1998, 
for a 40 percent evaluation for status post appendectomy, 
status post laparotomies, and status post partial small bowel 
resection secondary to peritoneal adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1975 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issue of entitlement to a separate compensable evaluation 
for anemia has previously been remanded by the Board in March 
1998.  This issue and the issues of entitlement to service 
connection for fibromyalgia and an increased rating for 
postoperative residuals of thyroidectomy are the subject of 
the remand portion of this decision.



FINDINGS OF FACT

1.  The veteran's service-connected status post appendectomy, 
status post laparotomies, and status post partial small bowel 
resection secondary to peritoneal adhesions have caused 
hepatic steatosis.

2.  A March 1998 Board decision denied an evaluation greater 
than 20 percent for status post appendectomy, status post 
laparotomies, and status post partial small bowel resection 
secondary to peritoneal adhesions; the United States Court of 
Appeals for Veterans Claims affirmed the Board's decision.

3.  The first reopened claim for an increased rating for 
status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions was on June 10, 1998; it is not 
factually ascertainable that the veteran's service-connected 
status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions increased in severity during the year 
prior to June 10, 1998.


CONCLUSIONS OF LAW

1.  Hepatic steatosis is proximately due to the veteran's 
service-connected status post appendectomy, status post 
laparotomies, and status post partial small bowel resection 
secondary to peritoneal adhesions.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 vet. App. 439 (1995) (en banc).

2.  The criteria for an effective date prior to June 10, 
1998, for a 40 percent evaluation for status post 
appendectomy, status post laparotomies, and status post 
partial small bowel resection secondary to peritoneal 
adhesions have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400(o)(1)(2) 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7328, 7301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §5100 et seq. (West Supp. 2001))  
See also recently published regulations at 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended  at 
38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute.  In this regard, the Board observes that 
treatment records have been obtained, regarding the issues 
finally decided herein, and the veteran has been afforded a 
personal hearing.  The veteran has also been afforded 
examinations.  The veteran and her representative have been 
provided with statements of the case as well as a 
supplemental statement of the case informing them of the 
governing legal criteria, the evidence considered, as well as 
the reasons for the decisions reached.  There is no 
indication that any further notification or development could 
be undertaken regarding the issues decided herein.  
Therefore, the Board concludes that the VCAA has been 
complied with.

I.  Hepatic Steatosis

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected 
disability or that service-connected disability has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.

Although the report of a July 1999 VA hepatology examination 
reflects that the veteran had a history of mildly elevated 
liver function studies without evidence of active liver 
disease and the report of a February 2000 VA liver ultrasound 
was within normal limits, the report of a June 2000 VA 
hepatology examination indicates that the veteran has 
hypoparathyroidism that is causing hypocalcemia and 
hypomagnesemia with the control of calcium and magnesium 
levels being made difficult by short bowel syndrome, 
resulting in malabsorption.  An undated letter from a VA 
gastroenterologist indicates that as a complication of short 
bowel syndrome and malabsorption it was not infrequent for 
patients to develop fatty deposits in the liver, a condition 
known as hepatic steatosis.  The letter indicates, in 
summary, that the veteran has hepatic steatosis that had 
resulted from her short bowel syndrome and malabsorption.

In light of the evidence of record, the Board concludes that 
it is at least as likely as not that the veteran currently 
has hepatic steatosis that is proximately due to and the 
result of her status post appendectomy, status post 
laparotomies, and status post partial small bowel resection 
secondary to peritoneal adhesions.  In resolving all doubt in 
the veteran's behalf, service connection for hepatic 
steatosis on a secondary basis is warranted.


II.  Earlier Effective Date

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions.  The Board is of the opinion that this 
case presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's status post appendectomy, status post 
laparotomies, and status post partial small bowel resection 
secondary to peritoneal adhesions has been evaluated as 40 
percent disabling under the provisions of Diagnostic Code 
7328.  Diagnostic Code 7328 provides that a 20 percent 
evaluation will be assigned where resection of the small 
intestine is symptomatic with diarrhea, anemia and inability 
to gain weight.  A 40 percent evaluation will be assigned 
where there is definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1)(2001) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.

A March 1998 Board decision denied an evaluation greater than 
20 percent for status post appendectomy, status post 
laparotomies, and status post partial small bowel resection 
secondary to peritoneal adhesions.  The veteran appealed that 
denial and the United States Court of Appeals for Veterans 
Claims affirmed the Board's denial of the 20 percent 
evaluation.  

The veteran submitted an informal claim for an increased 
rating in August 1998.  However, she was admitted to a VA 
hospital on June 10, 1998.  The June 10, 1998, VA 
hospitalization was the first claim following the Board's 
March 1998 denial.  VA treatment records, dated following the 
Board's March 1998 denial and prior to the June 10, 1998, 
hospitalization, do not pertain to the admission of the 
veteran to a VA hospital, nor do they represent an outpatient 
or hospital examination.  Therefore, they do not constitute 
informal claims under 38 C.F.R. § 3.157(b)(1), nor do these 
records indicate an intent to apply for an increased rating 
for status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions.  Therefore, the initial claim, 
following the Board's March 1998 denial, was received on June 
10, 1998, the date of the veteran's admission to a VA 
hospital.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of an increased evaluation of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2). 

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for her service-connected 
status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions was received on June 10, 1998, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of an increased evaluation is 
the date of the veteran's claim, June 10, 1998, or the date 
entitlement is shown, whichever is later.  The veteran was 
awarded the 40 percent evaluation from June 10, 1998.  
Therefore, the focus of the Board's review at this time is 
whether it is factually ascertainable that the veteran 
experienced an increase in her service-connected status post 
appendectomy, status post laparotomies, and status post 
partial small bowel resection secondary to peritoneal 
adhesions during the year prior to June 10, 1998.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); See also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), holding 
that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase proceeds the claim 
(provided also that the claim is received within one year 
after the increase)".  

Therefore, in order to be assigned an effective date prior to 
June 10, 1998, for a 40 percent evaluation for status post 
appendectomy, status post laparotomies, and status post 
partial small bowel resection secondary to peritoneal 
adhesions, it must be factually ascertainable that this 
disability underwent an increase during the year prior to 
June 10, 1998.  In determining whether or not an increase was 
factually ascertainable during the year prior to June 10, 
1998, the Board will review the entirety of the evidence of 
record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson 
v. West, 12 Vet. App. 442 (1999). 

VA treatment records, dated in March, April, and May 1998, 
reflect that the veteran was seen with complaints relating to 
pulmonary, endocrine, and orthopedic symptoms.  At the time 
of her hospitalization on June 10, 1998, it was noted that 
the veteran reported a degree of generalized malaise and 
whole body weakness, as well as fatigue, but was otherwise 
symptomatically stable with no acute complaints.  Review of 
other competent medical evidence of record, does not suggest 
that there was a factually ascertainable increase in the 
veteran's disability in the year prior to June 10, 1998. 

The veteran asserts that the 40 percent evaluation should be 
effective from November 1992.  On the basis of the record, 
including the veteran's statements, there is neither lay nor 
competent medical evidence indicating that the veteran's 
status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions increased in severity during the year 
prior to June 10, 1998.  Rather, both the lay and competent 
medical evidence indicates that there was no factually 
ascertainable increase in severity prior to June 10, 1998.  
Since there is no evidence supporting a finding that there 
was a factually ascertainable increase in the veteran's 
status post appendectomy, status post laparotomies, and 
status post partial small bowel resection secondary to 
peritoneal adhesions during the year prior to June 10, 1998, 
and evidence indicating that this disability remained the 
same during this period, a preponderance of the evidence is 
against a finding that there was a factually ascertainable 
increase in this disability during the year prior to June 10, 
1998.  Accordingly, a preponderance of the evidence is 
against an effective date prior to June 10, 1998, for a 40 
percent evaluation for the veteran's service-connected status 
post appendectomy, status post laparotomies, and status post 
partial small bowel resection secondary to peritoneal 
adhesions.


ORDER

Service connection for hepatic steatosis is granted.

An effective date prior to June 10, 1998, for a 40 percent 
evaluation for status post appendectomy, status post 
laparotomies, and status post partial small bowel resection 
secondary to peritoneal adhesions is denied.


REMAND

The Board's remand, relating to the issue of a separate 
compensable evaluation for anemia, requested that the veteran 
be afforded an examination with her claims folder being made 
available to the examiner.  The remand requested opinions 
regarding the veteran's claim concerning anemia.  

The report of a July 1999 VA gastrointestinal examination 
indicates that the veteran's medical records were not 
available for review.  It indicates that the veteran had 
microcytic hypochromic anemia consistent with an iron 
deficiency anemia.  A May 2000 VA record indicates that the 
veteran's anemia was multifactoral, secondary to blood loss, 
malabsorption as a result of small bowel resection, and 
possible hemoglobinopathy.  It does not indicate that the 
veteran's records were available for review.

A remand confers on the veteran, as a matter of law, the 
right to compliance with the remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

During the veteran's personal hearing, before a member of the 
Board in July 2001, she indicated that she received ongoing 
treatment, as frequently as every 2 months.  The most recent 
VA treatment records, contained in the claims file, are dated 
in November 2000.

The veteran also testified, at page 14 of the July 2001 
transcript, that her thyroid condition was becoming 
progressively worse.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Jackson, Mississippi, and 
request copies of all records relating to 
treatment of the veteran from November 2, 
2000, until the present.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the existence and etiology of any 
currently manifested anemia and 
fibromyalgia and the nature and extent of 
her service-connected status post 
thyroidectomy with surgical 
hypoparathyroidism and hypothyroidism.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiners for review and the examination 
reports should reflect that such review 
was accomplished.  Appropriate 
examiner(s) should indicate whether it is 
at least as likely as not that the 
veteran currently has anemia or 
fibromyalgia.  If it is determined that 
the veteran currently has anemia or 
fibromyalgia, an appropriate examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that currently manifested anemia or 
fibromyalgia existed during the veteran's 
active service, is related to her active 
service, or is proximately due to or the 
result of, or been chronically worsened 
by, any of the veteran's service-
connected disabilities.  If the veteran 
has no currently manifested anemia or 
fibromyalgia that could be medically 
linked or attributed to her period of 
military service or any incident therein, 
or service-connected disability, the 
appropriate examiner should clearly and 
specifically so indicate in the 
examination report(s).  All symptoms 
associated with the veteran's status post 
thyroidectomy with surgical 
hypoparathyroidism and hypothyroidism 
should be set forth.  An appropriate 
examiner is specifically requested to 
indicate whether the veteran experiences 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance, weight gain, cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance including dementia, slowing 
of thought or depression, bradycardia, or 
sleepiness.  The examiner should also 
indicate whether the veteran experiences 
marked neuromuscular excitability or 
paresthesias of the arms, legs, or 
circumoral area, or cataract or evidence 
of increased intracranial pressure.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  See Stegall.

4.  Then, after ensuring that the VCAA 
and implementing regulations have been 
complied with, the RO should readjudicate 
the issues on appeal.  If any decision 
remains adverse to the veteran, both she 
and her representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



